DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 11/04/2021 has been entered and is currently under consideration.  Claims 15-32 remain pending in the application.
Claim Interpretation
The claim term “structured grain” is interpreted in light of the definition provided in applicant specification of “structuring patterns, i.e. regularly arranged structured depressions and/or elevations, on a surface”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-25 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2010253714 of record with reference to examiner provided machine translation) in view of Iwano (US 2015/0352754 of record) and Hahm et al. (US 2015/0314488 of record) hereinafter Hahm.
Regarding claim 15, Takahashi teaches:
A process for producing a structured grain on a surface of a thermoplastic having continuous-fiber reinforcement by a textile sheet, the process comprising:
a) heating a mixture of at least one fiber material and at least one thermoplastic to a temperature above a softening point of the at least one thermoplastic ([0035]), where the at least one fiber material comprises continuous fibers and takes the form of a regularly arranged textile sheet ([0021-0022, 0024]),
b) pressing, in a mold, of the mixture heated in a), where a regularly arranged, structured grain has been applied on an internal side of the mold ([0037]),
c) cooling of the mixture pressed in b) to a temperature below the softening point of the at least one thermoplastic, with formation of the structured grain only on the surface of the thermoplastic having continuous-fiber reinforcement by the textile sheet ([0038]; Takahashi does not explicitly recite cooling, but one of ordinary skill in the art would understand that formation of a final thermoplastic article involves allowing the softened, heated material to cool in order to solidify as typified by Iwano below),
where the structured grain on the internal side of the mold and the textile sheet in the mold have been oriented in relation to each other in b) in a manner such that the regularly arranged textile sheet and the regularly arranged, structured grain on the internal side of the mold are mutually superposed ([0037]),
where the regularly arranged, structured grain is applied onto the internal side of the mold in a manner such that a structured grain is produced on a visible side of the continuous- fiber-reinforced thermoplastic (Fig 2c; [0038]).
Takahashi does not teach cooling in the mold, of the mixture pressed in b) to a temperature below the softening point of the at least one thermoplastic.
In the same field of endeavor regarding composite molding, Iwano teaches cooling and hardening a thermoformed composite in a mold in order to impart grooves the article ([0053]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the forming step as taught by Takahashi with the cooling in the mold as taught by Iwano in order to impart grooves the article.
Takahashi does not teach wherein the structured grain is produced in the mold via etching, laser-structuring, sandblasting, profile milling or erosion, as a result of which the internal side of the mold has a surface with depressions and/or elevations.
In the same field of endeavor regarding molding, Hahm teaches etching a substrate with a desired pattern in order to fabricate a mold ([0009]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Takahashi with the mold etching as taught by Hahm in order to fabricate a mold.
Regarding claim 16, Takahashi in view of Iwano and Hahm teaches the process of claim 15.
Takahashi in view of Iwano and Hahm does not explicitly recite wherein the thermoplastic is a heat- resistant thermoplastic with a softening point above 100°C.
However, Takahashi teaches PP ([0034]) which is disclosed by applicant specification has having the claimed properties.
Regarding claim 17, Takahashi in view of Iwano and Hahm teaches the process of claim 15.
Takahashi further teaches wherein ii) the regularly arranged textile sheet is a woven fiber fabric, laid fiber scrim, knitted fiber fabric or braided fiber fabric, or takes the form of a unidirectional or bidirectional fiber structure made of parallel fibers ([0023, 0029]), and/or
iii) the at least one fiber material comprises glass fibers, natural fibers, aramid fibers, carbon fibers, metal fibers, polymer fibers, potassium titanate fibers, boron fibers or mineral fibers ([0018]), and/or
iv) the mixture of the at least one fiber material and the at least one thermoplastic takes the form of a semifinished sheet (Fig 2a).
Regarding claim 18, Takahashi in view of Iwano and Hahm teaches the process of claim 15.
Takahashi further teaches wherein i) the mixture of the at least one fiber material and the at least one thermoplastic is heated to a temperature above the softening point of the at least one thermoplastic in the mold in which b) is carried out ([0039-0041]), or
ii) the mixture of the at least one fiber material and the at least one thermoplastic is initially heated to a temperature above the softening point of the at least one thermoplastic in a separate device and is then transferred into the mold for the pressing according to b) ([0039-0041]), or
iii) the mixture of the at least one fiber material and the at least one thermoplastic is initially preheated to a temperature below the softening point of the at least one thermoplastic in a separate device, then is transferred into the mold in which b) is carried out, and in the mold is heated to a temperature above the softening point of the at least one thermoplastic ([0039-0041]).
Regarding claim 19
Takahashi further teaches wherein i) the at least one fiber material is saturated with the at least one thermoplastic to produce the mixture of the at least one fiber material and the at least one thermoplastic ([0039]).
Regarding claim 20, Takahashi in view of Iwano and Hahm teaches the process of claim 15.
Takahashi further teaches wherein the pressing casts a shape of the structured grain on the internal side of the mold onto the surface of the thermoplastic having continuous-fiber reinforcement by the textile sheet (Fig 1, 2c).
Regarding claim 21, Takahashi in view of Iwano and Hahm teaches the process of claim 15.
Takahashi further teaches wherein the structured grain on the internal side of the mold produces, on the surface of the thermoplastic having continuous-fiber reinforcement by the textile sheet, a structured grain in the form of a structuring pattern composed of at least one structure unit (Fig 1, 2c).
Regarding claim 22, Takahashi in view of Iwano and Hahm teaches the process of claim 21.
Takahashi further teaches wherein i) the structuring pattern of the structured grain on the surface of the continuous-fiber- reinforced thermoplastic comprises regularly arranged structure units having elevations (Fig 1, 2c), and/or
ii) the structuring pattern of the structured grain on the surface of the continuous- fiber-reinforced thermoplastic comprises regularly arranged structure units having depressions (Fig 1, 2c), and/or
iii) the structuring pattern of the structured grain on the surface of the continuous- fiber-reinforced thermoplastic comprises regularly arranged structure units having elevations and depressions (Fig 1, 2c).
Regarding claim 23, Takahashi in view of Iwano and Hahm teaches the process of claim 21.
Takahashi further teaches wherein i) a configuration of the structure units of at least two adjacent structuring patterns of the structured grain on the surface of the continuous-fiber-reinforced thermoplastic is such that an arrangement of all of the structure units of one of the at least two adjacent structuring patterns is inverted in relation to the structure units of another one of the at least two adjacent structuring patterns (Fig 2c), and/or
ii) transitions between adjacent structuring patterns of the structured grain on the surface of the continuous-fiber-reinforced thermoplastic run through the structure units per se, and transitions between the structuring patterns are continuous (Fig 2c), and/or
iii) transitions between adjacent structuring patterns of the structured grain on the surface of the continuous-fiber-reinforced thermoplastic run through the structure units per se, and, by virtue of an inversion of individual elements, transitions associated with each structuring pattern form a distinctly visible edge between the structuring patterns (Fig 2c).
Regarding claim 24, Takahashi in view of Iwano and Hahm teaches the process of claim 15.
Takahashi further teaches wherein the mixture of the at least one fiber material and the at least one thermoplastic comprises:
iii) from 0 to 10% by volume of other additives ([0039-0041]),
where an entire volume of the mixture always provides 100% by volume (inherent).
Regarding claim 25, Takahashi in view of Iwano and Hahm teaches the process of claim 15.
Takahashi further teaches wherein i) before a), a thermoplastic film is applied to the mixture of the at least one fiber material and the at least one thermoplastic, and/or
ii) the thermoplastic film comprises the same thermoplastics as the mixture of the at least one fiber material and the at least one thermoplastic ([0039-0040]).
Regarding claim 28, Takahashi in view of Iwano and Hahm teaches the process of claim 23.
Takahashi further teaches wherein i) a configuration of the structure units of at least two adjacent structuring patterns of the structured grain on the surface of the continuous-fiber-reinforced thermoplastic is such that an arrangement of all of the structure units of one of the at least two adjacent structuring patterns is inverted in relation to the structure units of another one of the at least two adjacent structuring patterns (Fig 2c).
Regarding claim 29, Takahashi in view of Iwano and Hahm teaches the process of claim 23.
Takahashi further teaches ii) transitions between adjacent structuring patterns of the structured grain on the surface of the continuous-fiber-reinforced thermoplastic run through the structure units per se, and transitions between the structuring patterns are continuous (Fig 2c).
Regarding claim 30, Takahashi in view of Iwano and Hahm teaches the process of claim 23.
Takahashi further teaches iii) transitions between adjacent structuring patterns of the structured grain on the surface of the continuous-fiber-reinforced thermoplastic run through the structure units per .
Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Iwano and Hahm as applied to claim 24 above, and further in view of Arakawa et al. (US 2014/0186584 of record) hereinafter Arakawa.
Regarding claim 31, Takahashi in view of Iwano and Hahm teaches the process of claim 24.
Takahashi further teaches the mixture comprises the fiber material and thermoplastic.
Takahashi in view of Iwano and Hahm does not teach wherein the mixture of the at least one fiber material and the at least one thermoplastic comprises from 20 to 80% by volume of the at least one thermoplastic.
In the same field of endeavor regarding fiber composites, Arakawa teaches wherein the mixture of the at least one fiber material and the at least one thermoplastic comprises from 20 to 80% by volume of the at least one thermoplastic for the motivation of providing an excellent surface appearance ([0013, 0015, 0207], Table 1, Ex 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the composition ratio as taught by Takahashi in view of Iwano and Hahm with the volume ratio as taught by Arakawa in order to provide an excellent surface appearance.
Regarding claim 32, Takahashi in view of Iwano and Hahm teaches the process of claim 24.
Takahashi further teaches the mixture comprises the fiber material and thermoplastic.
Takahashi in view of Iwano and Hahm does not teach wherein the mixture of the at least one fiber material and the at least one thermoplastic comprises ii) from 20 to 80% by volume of the at least one fiber material.
In the same field of endeavor regarding fiber composites, Arakawa teaches wherein the mixture of the at least one fiber material and the at least one thermoplastic comprises ii) from 20 to 80% by volume of the at least one fiber material for the motivation of providing an excellent surface appearance ([0013, 0015, 0207], Table 1, Ex 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the composition ratio as taught by Takahashi in view of Iwano and Hahm with the volume ratio as taught by Arakawa in order to provide an excellent surface appearance.
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach formation of the structured grain only on the surface of the thermoplastic having continuous-fiber reinforcement by the textile sheet.  While the reinforcing fiber bundles 11a sandwiched between sheet material 13 in Fig 2c of Takahashi do take on the wavy shape imparted by the mold, they cannot be said to have a “structured grain” as claimed.  By definition, the structured grain is formed “on a surface”.  The fiber bundles 11a in fiber reinforced plastic 10b are internal to the structure.  The only surfaces of the article of fiber reinforced plastic 10b are the surfaces of outer sheet material 13.  While structure is being imparted by the mold to the fiber bundles 11a, as stated above, the fiber bundles 11a are internal to the final article and cannot be considered “structured grain” as limited by the claims, which require by definition that the structured grain be located “on a surface”.  Furthermore, Takahashi does not teach that the fibers of the fiber bundles are themselves deformed, rather the matrix resin comprising the fiber bundles are heated to a softening temperature and allowed to flow into the shape imparted by the mold ([0038]).
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743